Exhibit 10.6

 

FREE TRANSLATION
THE ORIGINAL VERSION IN GERMAN LANGUAGE PREVAILS

 

CFO - EMPLOYMENT AGREEMENT

 

between

 

SIRONA Beteiligungs- und Verwaltungsgesellschaft m.b.H.,

 

Fabrikstraße 31, 64625 Bensheim,

 

represented by its shareholder Sirona Dental Systems SARL

 

(hereinafter the “Company”)

 

and

 

Mrs.

 

Simone Blank

 

Alte Brückerstr. 31

 

41470 Neuss

 

(hereinafter the “CFO or Executive Vice President”)

 

§ 1

 

Basis

 

1.                                       Mrs. Blank will become a CFO of the
Company with effect as of July 1, 1999.

 

2.                                       The CFO represents the Company in and
out of court acting jointly with another  Executive Vice President or the CEO or
an attorney in fact of the Company.

 

3.                                     Without limitation to the provisions of
this agreement, the duties, powers and responsibilities of the CFO are governed
by the articles of association of the Company, as amended from time to time, by
the applicable laws, in particular the Limited Liability Statute, by the
by-laws, as amended from time to time, and the instructions of the shareholders.

 

4.                                     The Company reserves the right, to
appoint additional Executive Vice Presidents and to change the representation
policy at any time.

1


--------------------------------------------------------------------------------


 

§ 2

 

Compensation

 

1.                                       The CFO will be paid a yearly gross
salary of EUR 240,000 payable in twelve equal monthly instalments at the end of
each month. The monthly gross salary will be transferred at the end of each
month to a bank account as determined by the CFO.

 

                                               In addition, the CFO is eligible
to receive a bonus according to the “EVA”-plan. At a 100% “EVA” the bonus equals
EUR160,000.

 

2.                                     Any services of the CFO including extra
work is compensated by the remuneration as described above. The CFO is obliged
to work longer than the usual working hours, if it is necessary for the
achievement of the business objectives of the Company.

 

3.                                       In addition, the Company has to pay to
the CFO the legally required employer allowances with respect to healthcare,
nursing care, pension and unemployment insurance, which have to be borne in
equal shares by the CFO and the Company on the basis of the applicable laws. If
the CFO is exempted from the healthcare insurance obligation, the Company will
pay 50 % of her contributions to a private healthcare insurance up to the amount
which equals 50 % of the contribution to the statutory healthcare insurance.

 

4.                                       Compensation claims may not be assigned
or pledged without the prior consent of the shareholders.

 

§ 3

 

Expenses

 

The Company shall reimburse any reasonable expenses in connection with the
services for the Company on presentation of the respective receipts.

 

§ 4

 

Vacation and Holiday

 

The CFO is entitled to vacation of 30 business days each calendar year. The CFO
shall schedule vacation after consultation of the CEO and the other Executive
Vice Presidents and the shareholders so as not to interfere with the performance
of her duties.

 

§ 5

 

Disability

 

1.                                       The CFO has to inform the Company
without undue delay about any disability, its reasons and its expected duration.
In case of illness, the CFO has to present to the

 

2


--------------------------------------------------------------------------------


                                                Company upon its request a
medical attestation regarding the disability and its expected duration.

 

2.                                       In case of any illness, the Company
shall continue to pay to the CFO for a period of six weeks her contractual
compensation reduced by any amounts received by the CFO from any statutory or
private insurance.

 

§ 6

 

Additional Business

 

1.                                       The CFO will devote her skills and
knowledge only to the Company. During the term of this Agreement, the CFO is not
allowed to engage in any additional business without the prior written consent
of the shareholders. Any publications and lectures, which refer to the business
of the Company but are not in the best interest of the Company, do require the
prior written consent of the shareholders.

 

2.                                       The CFO shall not actively participate
in any company or engage in any own business without the prior written consent
of the shareholders. Such consent is not required in the event of the
acquisition of interests or shares of a publicly listed company for the purpose
of capital investment without influence on business decisions.

 

§ 7

 

Confidentiality, Non-competition

 

1.                                       The CFO shall keep strictly
confidential any and all confidential information regarding the Company and its
affiliated entities, irrespective of the source of such knowledge, vis-à-vis
third parties and other employees of the Company who are not entitled to receive
such confidential information. The confidentiality covenant shall not apply, if
and to the extent that the transfer of the information is necessary for the due
performance of the CFO’s duties or if the CFO has obtained the prior written
consent of the shareholders. This confidentiality obligation shall remain in
force after the termination of this agreement.

 

2.                                     The CFO shall not act as member of
supervisory, advisory or similar boards of companies which are not affiliated
with the Company without the prior written consent of the shareholders.

 

3.                                       The CFO shall not, during the course of
her employment with the Company, directly or indirectly be employed by, engaged
in or participate in the ownership, management, operation or control of, or act
in any advisory or other capacity for, any competing entity.

 

3


--------------------------------------------------------------------------------


 

§ 8

 

Term and Termination

 

1.                                       This agreement shall become effective
as of July 1, 1999 and shall be entered into for an indefinite period of time.
Each party may terminate this agreement upon 24 month prior notice with effect
as of the end of the calendar quarter.

 

2.                                       Each party may terminate this agreement
for cause.

 

3.                                     Any termination notice has to be made in
writing.

 

4.                                     The Company is entitled to release the
CFO from work at any time but the Company has to continue to pay the
compensation owed to the CFO in accordance with this agreement.

 

§ 9

 

Retention of Documents

 

Upon termination of the CFOs employment or upon release of work according to
section 8.4 of this agreement, the CFO shall return to the Company without undue
delay any business documents, letters, drafts and similar documents and copies
thereof referring to the Company. The CFO does not have any right of retention
with respect to the aforementioned documents.

 

§ 11

 

Miscellaneous

 

1.                                       This agreement supersedes any prior
agreements between the parties. This agreement will be adapted in the usual form
in the case of a transformation of the Company into an “AG”  and an IPO.

 

2.                                       There are no additional agreements
between the parties.

 

3.                                       Modifications of, or amendments to,
this agreement shall be made in writing to be effective.

 

4.                                       The parties comply with the requirement
of written form by using fax or telecopy, if the author of the document is
identifiable.

 

5.                                       Should any provisions of this agreement
be or become invalid, this does in no way influence the validity of the
remaining provisions. Any invalid provision shall be deemed replaced by an
adequate valid term nearest to what the parties wanted or would have wanted
taking into account the purpose of the agreement.

 

6.                                       This agreement is governed by Germany
law.

 

4


--------------------------------------------------------------------------------


7.                                     In the event of disability due to
illness, the provisions for the CFOs of Sirona shall apply. In addition,
personal insurance coverage for CFOs, as amended from time to time, shall apply.

 

8.                                       The CFO is entitled to request a
company car which can be used for private purposes. Alternatively, she may
request reimbursement of her travelling costs up to the accepted tax thresholds
when using her private car.

 

9.                                       The Company shall reimburse properly
documented moving expenses.

 

The CFO hereby confirms receipt of an executed counterpart of this agreement.

 

Bensheim June 27, 2001

 

Sirona Dental Systems SARL

 

 

Simone Blank

 

5


--------------------------------------------------------------------------------